DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Foreign Priority 
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file, as electronically retrieved 01/10/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/26/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1-3, 7-8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi et al. (JP 2007-027042; as provided in the IDS dated 10/26/2020-hereinafter Hiroshi) and Kubota et al. (PG Pub 2018/0277610; hereinafter Kubota).

    PNG
    media_image1.png
    444
    737
    media_image1.png
    Greyscale

Regarding claim 1, refer to Fig. 2 provided above, Hiroshi teaches a display apparatus (title) comprising: 

a plurality of color filters CF on the display area of the device substrate (see Fig. 2), each of the color filters including a dye (para [0033]); 
a plurality of light-emitting devices OLED on the color filters (see Fig. 2), each of the light-emitting devices including a lower electrode PE being in contact with a corresponding color filter among the color filters (see Fig. 2).
Hiroshi does not explicitly teach a bezel area disposed outside the display area; and a light-blocking element on the bezel area of the device substrate, the light-blocking element including a stacked structure of blocking filter layers including different dyes.


    PNG
    media_image2.png
    240
    441
    media_image2.png
    Greyscale



    PNG
    media_image2.png
    240
    441
    media_image2.png
    Greyscale

In the same field of endeavor, refer to Fig. 6 and Fig. 9 provided above, Kubota teaches a display apparatus (title) comprising: 
a device substrate 11 including a display area E1 and a bezel (a retaining outer rim) area E2 (para [0127]) disposed outside the display area (see Fig. 6); 
a plurality of color filters 36 on the display area of the device substrate (see Fig. 9), each of the color filters including a photosensitive resin (para [0130]); and 
a light-blocking element 36S (para [0127]) on the bezel area of the device substrate (see Fig. 6), the light-blocking element including a stacked structure of blocking filter layers including different dyes/colors (para [0127]; red, green, blue).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the light blocking element on a bezel into the invention of Hiroshi, as taught by Kubota, to shield light from the non-display area.
Regarding claim 2, refer to the figures cited above, in the combination of Hiroshi and Kubota, Kubota teaches the stacked structure 36R,36G,36B of the light-blocking element 36S is a stacked structure of a first blocking filter layer including a red dye 36R and a second blocking filter layer including a blue dye 36B (see Fig. 9).
Regarding claim 3, refer to the figures cited above, in the combination of Hiroshi and Kubota, Kubota teaches the light-blocking element 36S further includes a third blocking filter layer 36G including a green dye (see Fig. 2).
Regarding claim 7, refer to Fig. 2 provided above, Hiroshi teaches a display apparatus (title) comprising: 
a first color filter CL1 on a first pixel region (blue pixel) of a device substrate SUB, the first color filter including a first dye (para [0033]); a first light-emitting device OLED on the first color filter (see Fig. 2), the first light-emitting device including a first lower electrode PE being in contact with the first color filter (see Fig. 2 and para [0029]); 
a second color filter CL2 on a second pixel region (green pixel) of the device substrate (see Fig. 2), the second color filter including a second dye (green) different from the first dye (see Fig. 2); a second light-emitting device OLED on the second color filter (see Fig. 2), the second light-emitting device including a second lower electrode PE being in contact with the second color filter (see Fig. 2 and para [0029]); and 
Hiroshi does not explicitly teach “a light-blocking element on a bezel area of the device substrate, the light-blocking element including a stacked structure of a first blocking filter layer including the first dye and a second blocking filter layer including the second dye, wherein the bezel area is disposed outside a display area including the first pixel region and the second pixel region.”

In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the light blocking element on a bezel into the invention of Hiroshi, as taught by Kubota, to shield light from the non-display area.
Regarding claim 8, refer to the figures cited above, in the combination of Hiroshi and Kubota, Kubota teaches a thickness of the first blocking filter layer (36B of 36S) is the same as a thickness of the first color filter (36B of 36)(see Fig. 9), and wherein a thickness of the second blocking filter layer (36G of 36S) is the same as a thickness of the second color filter  (36G of 36)(see Fig. 9).
Regarding claim 16, refer to the figures cited above, in the combination of Hiroshi and Kubota, Hiroshi teaches the second color filter CL2 is spaced away from the first color filter CL1 (see Fig. 2), and wherein a space (PI between CL1 and CL2) between 
Regarding claim 17, refer to Fig. 2 provided above, Hiroshi teaches a display apparatus (title) comprising: 
a device substrate SUB including a display area (sum of pixel regions);
a plurality of color filters on the display area, the color filters including different dyes; 
a plurality of light-emitting devices OLED on the color filters (see Fig. 2).
Hiroshi does not explicitly teach “a device substrate including a display area and a bezel area disposed outside the display area; and a light-blocking element on the bezel area, the light- blocking element including a stacked structure of a plurality of blocking filter layers including different dyes, wherein each of the blocking filter layers includes the same dye as one of the color filters.”
In the same field of endeavor, refer to Fig. 6 and Fig. 9 provided above, Kubota teaches a display apparatus (title) comprising: a device substrate 11 including a display area E1 and a bezel (a retaining outer rim) area E2 (para [0127]) disposed outside the display area (see Fig. 6); and a light-blocking element 36S (para [0127]) on the bezel area (see Fig. 6 and Fig. 9), the light- blocking element including a stacked structure of a plurality of blocking filter layers 36R,36G,36B (para [0127]) including different dyes (red, green and blue respectively), wherein each of the blocking filter layers includes the same dye as one of the color filters (see Fig. 9 and para [0127-0130]).
.

2.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi and Kubota, as applied to claim 1 above, and further in view of Kimiko et al. (JP 2008-288057; as provided in the IDS dated 10/26/2020-hereinafter Kimiko).
Regarding claim 4, refer to the figures cited above, in the combination of Hiroshi and Kubota, Kubota teaches the blocking filter layers, he does not explicitly teach the clocking filter layers comprise “moisture-absorbing particles dispersed in the blocking filter layers.”
In the same field of endeavor, refer to Fig. 7, Kimiko teaches an organic light emitting panel (title) comprising: moisture-absorbing particles (para [0044]; “zeolite kneaded with carbon black “).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the moisture-absorbing particles, as taught by Kimiko, into the blocking filter layers of the combined invention to absorb moisture entering from the outside (para [0020]).

Prior Art
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a. Kim et al., PG Pub 2018/0197921, teaches a self-emission type display device.
	b. Youk et al., PG Pub 2015/0179586, teaches a display device and a method for manufacturing the same to prevent deterioration in visibility.
Allowable Subject Matter
3.	Claims 5-6 and 9-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 5 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 1 or (ii) claim 5 is fully incorporated into the base claim 1.  
Claim 5 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 5, an encapsulating layer on the light-emitting devices, the encapsulating layer extending onto the bezel area of the device substrate; and an encapsulation substrate on the encapsulating layer, wherein a side surface of the encapsulating layer is disposed between a side surface of the device substrate and the light-blocking element.
Claim 6 would be allowable, because it depends on allowable claim 5.
Claim 9 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 7 or (ii) claim 9 is fully incorporated into the base claim 7.  
Claim 9 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 9, an encapsulating layer covering the first light-emitting device and the second light-emitting device, the encapsulating layer extending onto the bezel area of the device substrate; and an encapsulation substrate on the encapsulating layer, wherein a first side of the light-blocking element toward a side surface of the device substrate is disposed outside the encapsulating layer.
Claims 10-15 would be allowable, because they depend on allowable claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895

/KYOUNG LEE/Primary Examiner, Art Unit 2895